DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 61-80 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abecassis (U.S. Patent 6,289,165).
Regarding claim 61, Abecassis discloses a method for creating new content based on deconstructed content, the method comprising: receiving a first content portion that depicts a first object (Figs. 5A-6E; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio /subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2; each segment is analyzed accordingly); deconstructing the first content portion into a plurality of attributes and a plurality of attribute values associated with the first object (Figs. 5A-6E; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio /subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2; each segment is analyzed accordingly); generating a mapping that includes the plurality of attribute values corresponding to the plurality of attributes (Figs. 5A-6E; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio /subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2; each segment is analyzed accordingly); generating a first content structure containing the plurality of attributes and the mapping (Figs. 5A-6E; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio /subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2; each segment is analyzed accordingly); creating a second content structure by selectively replacing (i) a first attribute of the plurality of attributes with a second attribute and (ii) a first attribute value of the plurality of attribute values with a second attribute value in the first content structure (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55; col. 19, line 66 – col. 22, line 2 – Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video); and constructing, based on the second content structure, a second content portion to depict the first object with the second attribute and the second attribute value (Figs 6A-6D; col. 21, lines 26-35 – referring now to Fig.6D, the location of the net additional frames that result from the additional segments cause some frames to be non-sequentially placed within a variable content video 641 – Fig. 6D is illustrated to diagrammatically emphasize the resulting sequential and non-sequential random-like arrangement of video segments in a variable content video – this is shown for example, in the segment definition 631/633/632 depicting explicit bloodshed and the corresponding non-sequential frame sequence 642).  
Regarding claim 62, Abecassis discloses all of the limitations as previously discussed with respect to claim 61 including that wherein deconstructing the first content portion comprises: determining, based on using pattern recognition on the first content portion, a plurality of objects depicted in the first content portion (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video to reflect the specific content and technical aspects of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 – Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video); and for each object of the plurality of objects: determining, based on the depiction in the first content portion, attributes and associated attribute values (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video to reflect the specific content and technical aspects of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 – Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video); and2Application No.: 17/358,728Docket No.: 003597-1871-103 Preliminary Amendment dated August 25, 2021storing the attributes and the attribute values in an attribute table associated with the each object (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video to reflect the specific content and technical aspects of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 – Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video).  
Regarding claim 63, Abecassis discloses all of the limitations as previously discussed with respect to claim 61 including that wherein generating the mapping comprises: mapping an attribute value to a sub-portion within the content portion during which the first object is depicted with the attribute having the attribute value (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video to reflect the specific content and technical aspects of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 – Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video); and storing an indicator for the sub-portion in association with the first object (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video to reflect the specific content and technical aspects of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 – Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video).  
Regarding claim 64, Abecassis discloses all of the limitations as previously discussed with respect to claim 61 including that wherein selectively replacing the first attribute with the second attribute and the first attribute value with the second attribute value is in response to receiving an indication to replace the first attribute with the second attribute (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video to reflect the specific content and technical aspects of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video).  
Regarding claim 65, Abecassis discloses all of the limitations as previously discussed with respect to claim 61 including that wherein creating the second content structure comprises adjusting a time frame associated with the second attribute value to match a time frame associated with the first attribute value (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video).  
Regarding claim 66, Abecassis discloses all of the limitations as previously discussed with respect to claim 61 including that wherein the plurality of attributes comprises a list of object attributes that includes at least one of a descriptive structure, an action structure, and an audio structure (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/ subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video).  
Regarding claim 67, Abecassis discloses all of the limitations as previously discussed with respect to claim 61 including that wherein receiving the content portion comprises: receiving a content stream comprising the content portion (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video to reflect the specific content and technical aspects of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video); and extracting the content portion (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video to reflect the specific content and technical aspects of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video).  
Regarding claim 68, Abecassis discloses all of the limitations as previously discussed with respect to claims 61 and 65 including that wherein the content portion is extracted based on at least one of a predetermined duration, a portion definition indicator, a pause in audio, and closed caption data (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video to reflect the specific content and technical aspects of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 17, lines 48-54 – accordingly, segment descriptive structures comprise the technical aspects of the video content and/or presentation – the technical aspects include, for example, the type and duration of transition effects utilized between segments, the incidence of edit cuts and “image changes” within a predefined time period, and the different camera angles utilized; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video).  
Regarding claim 69, Abecassis discloses all of the limitations as previously discussed with respect to claim 61 including that wherein the content portion comprises a sequence of video frames, and wherein the method further comprises: identifying an object in the content portion that appears in each video frame of the sequence of video frames (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video); tracking,3Application No.: 17/358,728Docket No.: 003597-1871-103 Preliminary Amendment dated August 25, 2021for the identified object, a changing attribute in the sequence, wherein tracking the changing attribute comprises determining, for the changing attribute of the identified object, attribute values corresponding to each video frame of the sequence (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video); and wherein the mapping comprises the changing attribute mapped to the sequence based on the determined attribute values (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video).  
Regarding claim 70, Abecassis discloses all of the limitations as previously discussed with respect to claims 61 and 69 including that wherein the changing attribute is a position of the identified object in the sequence of video frames, and wherein the position is a relative position between the identified object and a second object in the sequence (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video).  
Regarding claim 71, Abecassis discloses a system for creating new content based on deconstructed content, the system comprising: communications circuitry configured to receive a first content portion, wherein the first content portion depicts a first object (Figs. 5A-6E; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio /subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2; each segment is analyzed accordingly); and control circuitry configured to: deconstruct the first content portion into a plurality of attributes and a plurality of attribute values associated with the first object (Figs. 5A-6E; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio /subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2; each segment is analyzed accordingly); generate a mapping that includes the plurality of attribute values corresponding to the plurality of attributes (Figs. 5A-6E; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio /subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2; each segment is analyzed accordingly); generate a first content structure containing the plurality of attributes and the mapping (Figs. 5A-6E; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio /subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2; each segment is analyzed accordingly); create a second content structure by selectively replacing (i) a first attribute of the plurality of attributes with a second attribute and (ii) a first attribute value of the plurality of attribute values with a second attribute value in the first content structure (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55; col. 19, line 66 – col. 22, line 2 – Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video); and construct, based on the second content structure, a second content portion to depict the first object with the second attribute and the second attribute value (Figs 6A-6D; col. 21, lines 26-35 – referring now to Fig.6D, the location of the net additional frames that result from the additional segments cause some frames to be non-sequentially placed within a variable content video 641 – Fig. 6D is illustrated to diagrammatically emphasize the resulting sequential and non-sequential random-like arrangement of video segments in a variable content video – this is shown for example, in the segment definition 631/633/632 depicting explicit bloodshed and the corresponding non-sequential frame sequence 642).  
Regarding claim 72, Abecassis discloses all of the limitations as previously discussed with respect to claim 71 including that wherein the control circuitry, when deconstructing the first content portion, is configured to: determine, based on using pattern recognition on the first content portion, a plurality of objects depicted in the first content portion (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video to reflect the specific content and technical aspects of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 – Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video); and for each object of the plurality of objects:4Application No.: 17/358,728Docket No.: 003597-1871-103 Preliminary Amendment dated August 25, 2021determine, based on the depiction in the first content portion, attributes and associated attribute values (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video to reflect the specific content and technical aspects of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 – Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video); and store the attributes and the attribute values in an attribute table associated with the each object (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video to reflect the specific content and technical aspects of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 – Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video).  
Regarding claim 73, Abecassis discloses all of the limitations as previously discussed with respect to claim 71 including that wherein the control circuitry, when generating the mapping, is configured to: map an attribute value to a sub-portion within the content portion during which the first object is depicted with the attribute having the attribute value (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video to reflect the specific content and technical aspects of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 – Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video); and store an indicator for the sub-portion in association with the first object (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video to reflect the specific content and technical aspects of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 – Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video).  
Regarding claim 74, Abecassis discloses all of the limitations as previously discussed with respect to claim 71 including that wherein the control circuitry is configured to selectively replace the first attribute with the second attribute and the first attribute value with the second attribute value in response to receiving an indication to replace the first attribute with the second attribute (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video to reflect the specific content and technical aspects of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video).  
Regarding claim 75, Abecassis discloses all of the limitations as previously discussed with respect to claim 71 including that wherein the control circuitry, when creating the second content structure, is configured to adjust a time frame associated with the second attribute value to match a time frame associated with the first attribute value (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video).  
Regarding claim 76, Abecassis discloses all of the limitations as previously discussed with respect to claim 71 including that wherein the plurality of attributes comprises a list of object attributes that includes at least one of a descriptive structure, an action structure, and an audio structure (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/ subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video).  
Regarding claim 77, Abecassis discloses all of the limitations as previously discussed with respect to claim 71 including that wherein: the communication circuitry is further configured to receive a content stream comprising the content portion (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video to reflect the specific content and technical aspects of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video); and the control circuitry is configured to extract the content portion (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video to reflect the specific content and technical aspects of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video).  
Regarding claim 78, Abecassis discloses all of the limitations as previously discussed with respect to claims 71 and 77 including that wherein the control circuitry is configured to extract the content portion based on at least one of a predetermined duration, a portion definition indicator, a pause in audio, and closed caption data (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video to reflect the specific content and technical aspects of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 17, lines 48-54 – accordingly, segment descriptive structures comprise the technical aspects of the video content and/or presentation – the technical aspects include, for example, the type and duration of transition effects utilized between segments, the incidence of edit cuts and “image changes” within a predefined time period, and the different camera angles utilized; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video).  
Regarding claim 79, Abecassis discloses all of the limitations as previously discussed with respect to claim 71 including that wherein the content portion comprises a sequence of video frames, and wherein the control circuitry is further configured to: identify an object in the content portion that appears in each video frame of the sequence of video frames (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video); track, for the identified object, a changing attribute in the sequence, wherein the control circuitry is configured to track the changing attribute by determining, for the changing attribute of the identified object, attribute values corresponding to each video frame of the sequence (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video); and wherein the mapping comprises the changing attribute mapped to the sequence based on the determined attribute values (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video).  
Regarding claim 80, Abecassis discloses all of the limitations as previously discussed with respect to claims 71 and 79 including that wherein the changing attribute is a position of the identified object in the sequence of video frames, and wherein the position is a relative position between the identified object and a second object in the sequence (Figs. 5A-7A; col. 4, line 66 – col. 5, line 12 – a video herein comprises a video map and video/audio/subpicture information including parallel, transitional, and overlapping segments to provide viewing of a program’s story-line/interactive action at different levels of forms of expression, levels of detail, and, for example, length, with a greater seamless continuity among non-sequential segments – additionally a video may include a user interface, software program routines, and system control codes for controlling the playing of the video; col. 15, line 61 – col. 18, line 55 – Fig. 5B illustrates an example of a segment descriptive structure utilized to review the contents of each segment of a video – generally, a descriptive structure is a matrix of content categories and a corresponding coding scale utilized to assign a content code to a segment of a video – referring now to Fig. 5C, the contents of a segment may be further analyzed with respect to a segment element descriptive structure 520 – this structure provides for the coding of a segment with respect to the development of a number of elements 521 such as character, location, and time – additionally, segment descriptive structures and content categories may be tailored to, and/or be specific to, the particular general subject matter of a video or of a class of videos - Figs. 5B-5E are examples of an overall framework for segment analysis, the actual segment descriptive structure and complexity utilized may be highly tailored by the producer of a video without being limited by the structures which may be found to be commonly utilized in other works; col. 19, line 66 – col. 22, line 2 - Fig. 6A illustrates an example of a conventional motion picture program 601 in which the scenes 602 of the video are arranged as a unique sequential arrangement of frames 604 – Fig 6B provides for the option of editing-out the explicit bloodshed in a variable content video, the video map includes an additional segment definition 621 beginning at frame 4112 and ending at frame 5205 – in this fashion, frames are omitted and added to provide a continuous transparent edited version of any segment of a scene – this frame sequence 621/622 is associated with a corresponding content code 629 to indicate the absence of bloodshed – in all other respects the segments 621/622 are equivalent to the original segment 611 – that is, it transmits essentially the same information but at a different level of explicitness; col. 24, lines 27-56 – Fig. 7A illustrates a viewer’s content preferences selection screen 701 specific to the content of a selected video – in this example the viewer is provided the opportunity to establish the level of explicitness in a number of different content categories 702 – depicted by bold boxes 703 is the viewer selected level for each category – the viewer in this case has elected to omit bloodshed 703 in his/her viewing of the video).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
August 26, 2022